



Exhibit 10.4

WARRANT AGREEMENT




THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED UNLESS
COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A "NO ACTION"
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND
EXCHANGE COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.







Virtra Systems, Inc.




WARRANT NO. February-102




Dated: February 25, 2005







Virtra Systems, Inc., a corporation organized under the laws of the State of
Texas (the "Company"), hereby certifies that, for value received from Dutchess
Private Equities Fund, II, L.P.,  ("Holder"), is entitled, subject to the terms
set forth below, to purchase from the Company up to a total of  Three Hundred
Thousand (300,000) shares of Common Stock, $.005 par value per share (the
"Common Stock"), of the Company (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares") at an exercise price equal to $.33 per share. The
Warrant may be exercised on a cashless basis anytime after issuance through and
including the fifth (5th) anniversary of its issuance (the "Expiration Date"),
subject to the following terms and conditions:




The strike price may be reduced by twenty five percent (25%) if the Company
chooses to redeem the Holder of the Debenture as outlined in Article 14 of the
Debenture Agreement between the Holder and the Company.  The Company shall
within three (3) business days file any necessary documents with the SEC to
reflect any changes in the Strike Price.




1.         Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, and the Company shall not be affected by
notice to the contrary.




2.         Registration of Transfers and Exchanges.  






1







--------------------------------------------------------------------------------



(a)        The Company or the transfer agent shall enter or record the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant to the Transfer Agent or to the Company at the office specified in or
pursuant to Section 3(b).  Upon any such registration or transfer, a new warrant
to purchase Common Stock, in substantially the form of this Warrant (any such
new warrant, a "New Warrant"), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance of such transferee of all of the rights
and obligations of a holder of a Warrant.




(b)        This Warrant is exchangeable, upon the surrender hereof by the Holder
to the office of the Company specified in or pursuant to Section 3(b) for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder.  Any such New Warrant
will be dated the date of such exchange.




3.         Duration and Exercise of Warrants.  




(a)        This Warrant shall be exercisable by the registered Holder on any
business day before 5:00 P.M., New York City time, at any time and from time to
time on or after the date hereof to and including the Expiration Date.  At 5:00
P.M., New York City time on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value.  Prior to the
Expiration Date, the Company may not call or otherwise redeem this Warrant
without the prior written consent of the Holder.




(b)        Subject to Sections 2(b), 6 and 10, upon surrender of this Warrant,
with the Form of Election to Purchase attached hereto duly completed and signed,
to the Company at its address for notice set forth in Section 12  and upon
payment of the Exercise Price multiplied by the number of Warrant Shares that
the Holder intends to purchase hereunder, in the manner provided hereunder, all
as specified by the Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 5 business days after the Date of
Exercise (as defined herein)) issue or cause to be issued and cause to be
delivered to or upon the written order of the Holder and in such name or names
as the Holder may designate, a certificate for the Warrant Shares issuable upon
such exercise, free of restrictive legends except (i) either in the event that a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective or the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144(k) promulgated under the Securities Act of 1933, as amended (the "Securities
Act"), or (ii) if this Warrant shall have been issued pursuant to a written
agreement between the original Holder and the Company, as required by such
agreement. Any person so designated by the Holder to receive Warrant Shares
shall be deemed to have become holder of record of such Warrant Shares as of the
Date of Exercise (as defined in this subsection) of this Warrant. A "Date of
Exercise" means the date on which the Company shall have received (i) this
Warrant



2







--------------------------------------------------------------------------------



(or any New Warrant, as applicable), with the Form of Election to Purchase
attached hereto (or attached to such New Warrant) appropriately completed and
duly signed, and (ii) payment of the Exercise Price for the number of Warrant
Shares so indicated by the holder hereof to be purchased.




(c)        This Warrant shall be exercisable, either in its entirety or, from
time to time, for a portion of the number of Warrant Shares.  If less than all
of the Warrant Shares which may be purchased under this Warrant are exercised at
any time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which no exercise has been evidenced by this Warrant. In the event the
Common Stock representing the Warrant Shares is not delivered per the written
instructions of the Purchaser, within ten (10) business days after the  Notice
of Election and Warrant is received by the Company (the “Delivery Date”), then
in such event the Company shall pay to Holder one-half percent (0.5%) in cash,
of the dollar value of the Warrant Shares to be issued per each day after the
Delivery Date that the Warrant Shares are not delivered. The Company
acknowledges that its failure to deliver the Warrant Shares by the Delivery Date
will cause the Holder to suffer damages in an amount that will be difficult to
ascertain.  Accordingly, the parties agree that it is appropriate to include in
this Warrant a provision for liquidated damages.  The parties acknowledge and
agree that the liquidated damages provision set forth in this section represents
the parties’ good faith effort to quantify such damages and, as such, agree that
the form and amount of such liquidated damages are reasonable and will not
constitute a penalty.  The payment of liquidated damages shall not relieve the
Company from its obligations to deliver the Common Stock pursuant to the terms
of this Warrant. The Company shall make any payments incurred under this Section
3 in immediately available funds within ten (10) business days from the date of
issuance of the applicable Warrant Shares.  Nothing herein shall limit Holder’s
right to pursue actual damages or cancel the Notice of Election for the
Company’s failure to issue and deliver Common Stock to the Holder within fifteen
(15) business days following the Delivery Date.




4.         Registration Rights.  During the term of this Warrant, the Company
agrees to use its best efforts to file, within forty-five (45) calendar days of
the demand by Holder, a registration statement with the Securities and Exchange
Commission covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder (unless the Warrant Shares are otherwise freely
transferable without volume restrictions pursuant to Rule 144(k) or Rule 144A
promulgated under the Act). The registration rights granted to the Holder
pursuant to this Section shall continue until all of the Holder's Warrant Shares
have been sold in accordance with an effective registration statement or upon
the Expiration Date.  The Company will pay all registration expenses in
connection therewith.




5.         Payment of Taxes.  The Company will pay all documentary stamp taxes
attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the registration
of any certificates for



3







--------------------------------------------------------------------------------



Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.




6.         Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable charges as the Company may prescribe.




7.         Reservation of Warrant Shares.  The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares which are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 8.  The Company covenants that all Warrant Shares that
shall be so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.  If the Company
does not have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares, it shall use its best efforts to place before shareholder vote a
proposal to increase the number of its authorized shares as soon as reasonably
practicable.




8.         Certain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 8.  Upon each such adjustment of the Exercise
Price pursuant to this Section 8, the Holder shall thereafter prior to the
Expiration Date be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.  




(a)        If the Company, at any time while this Warrant is outstanding, (i)
shall pay a stock dividend (except scheduled dividends paid on outstanding
preferred stock as of the date hereof which contain a stated dividend rate) or
otherwise make a distribution or distributions on shares of its Common Stock or
on any other class of capital stock and not the Common Stock payable in shares
of Common Stock, (ii) subdivide outstanding shares of Common Stock into a larger
number of shares, or (iii) combine outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price shall be multiplied by a fraction
of which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding



4







--------------------------------------------------------------------------------



before such event and of which the denominator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding after such event.
 Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination, and shall apply to
successive subdivisions and combinations.




(b)        In case of any reclassification of the Common Stock, any
consolidation or merger of the Company with or into another person, the sale or
transfer of all or substantially all of the assets of the Company or any
compulsory share exchange pursuant to which the Common Stock is converted into
other securities, cash or property, then the Holder shall have the right
thereafter to exercise this Warrant only into the shares of stock and other
securities and property receivable upon or deemed to be held by holders of
Common Stock following such reclassification, consolidation, merger, sale,
transfer or share exchange, and the Holder shall be entitled upon such event to
receive such amount of securities or property equal to the amount of Warrant
Shares such Holder would have been entitled to had such Holder exercised this
Warrant immediately prior to such reclassification, consolidation, merger, sale,
transfer or share exchange.  The terms of any such consolidation, merger, sale,
transfer or share exchange shall include such terms so as to continue to give to
the Holder the right to receive the securities or property set forth in this
Section 9(b) upon any exercise following any such reclassification,
consolidation, merger, sale, transfer or share exchange.  




(c)         If the Company, at any time while this Warrant is outstanding, shall
distribute to all holders of Common Stock (and not to holders of this Warrant)
evidences of its indebtedness or assets or rights or warrants to subscribe for
or purchase any security (excluding those referred to in Sections 8(a), (b) and
(d)), then in each such case the Exercise Price shall be determined by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Exercise Price determined as of
the record date mentioned above, and of which the numerator shall be such
Exercise Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of Common Stock as determined by
the Company's independent certified public accountants that regularly examines
the financial statements of the Company (an "Appraiser").




(d)        If, at any time while this Warrant is outstanding, the Company shall
issue or cause to be issued rights or warrants to acquire or otherwise sell or
distribute shares of Common Stock for a consideration per share less than the
Exercise Price then in effect, then, forthwith upon such issue or sale, the
Exercise Price shall be reduced to the price (calculated to the nearest cent)
determined by multiplying the Exercise Price in effect immediately prior thereto
by a fraction, the numerator of which shall be the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issuance, and (ii)
the number of shares of Common Stock which the



5







--------------------------------------------------------------------------------



aggregate consideration received (or to be received, assuming exercise or
conversion in full of such rights, warrants and convertible securities) for the
issuance of such additional shares of Common Stock would purchase at the
Exercise Price, and the denominator of which shall be the sum of the number of
shares of Common Stock outstanding immediately after the issuance of such
additional shares.  Such adjustment shall be made successively whenever such an
issuance is made.




(e)        For the purposes of this Section 8, the following clauses shall also
be applicable:




(i)  Record Date.  In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.




(ii)  Treasury Shares.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.




(f)        All calculations under this Section 8 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be.




(g)        Whenever the Exercise Price is adjusted pursuant to Section 8(c)
above, the Holder, after receipt of the determination by the Appraiser, shall
have the right to select an additional appraiser (which shall be a nationally
recognized accounting firm), in which case the adjustment shall be equal to the
average of the adjustments recommended by each of the Appraiser and such
appraiser.  The Holder shall promptly mail or cause to be mailed to the Company,
a notice setting forth the Exercise Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.  Such adjustment
shall become effective immediately after the record date mentioned above.




(h)        If:




            (i)         the Company shall declare a dividend (or any other
distribution) on its Common Stock; or




            (ii)        the Company shall declare a special nonrecurring cash
dividend on or a redemption of its Common Stock; or






6







--------------------------------------------------------------------------------



            (iii)      the Company shall authorize the granting to all holders
of the Common Stock rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights; or




            (iv)       the approval of any stockholders of the Company shall be
required in connection with any reclassification of the Common Stock of the
Company, any consolidation or merger to which the Company is a party, any sale
or transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or




            (v)        the Company shall authorize the voluntary dissolution,
liquidation or winding up of the affairs of the Company,then the Company shall
cause to be mailed to each Holder at their last addresses as they shall appear
upon the Warrant Register, at least 30 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.




9.         Payment of Exercise Price.  The Holder may pay the Exercise Price in
one of the following manners:




(a)        Cash Exercise.  The Holder shall deliver immediately available funds;
or

(b)        Cashless Exercise.  The Holder shall surrender this Warrant to the
Company together with a notice of cashless exercise, in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:




X = Y (A-B)/A

                                    where:



7







--------------------------------------------------------------------------------



X = the number of Warrant Shares to be issued
                                                                    to the
Holder.




Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.




A = the average closing bid price of the Common Stock for the five (5) trading
days immediately prior to the Date of Exercise.




B = the Exercise Price.




For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have been
commenced, on the issue date.




(c)        The Holder is limited in the amount of this Warrant it may exercise.
 In no event shall the Holder be entitled to exercise any amount of this Warrant
in excess of that amount upon exercise of which the sum of (1) the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the Securities Exchange Act of 1934 (the 1934 Act”)) by
the Holder,  and (2) the number of Warrant Shares issuable upon the exercise of
any Warrants then owned by Holder, would result in beneficial ownership by the
Holder of more than 9.9% of the outstanding shares of Common Stock of the
Company, as determined in accordance with Rule13d-1(j).  Furthermore, the
Company shall not process any exercise that would result in beneficial ownership
by the Holder of more than 9.9% of the outstanding shares of Common Stock of the
Company.  




10.       Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant.
 The number of full Warrant Shares which shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrant
Shares purchasable on exercise of this Warrant so presented.  If any fraction of
a Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.




11.       Notices.  Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:00 p.m. (New York City time) on a business day, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 5:00 p.m. (New York City time) on any date and earlier than
11:59 p.m. (New York City time) on such date, (iii) the business



8







--------------------------------------------------------------------------------



day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be:  (i) if
to the Company, to Virtra Systems, Inc, Attention: L. Kelly Jones, Chief
Executive Officer/Director, Telephone: (817) 261-4269 , Facsimile: (817)
265-1440, or (ii) if to the Holder, to the Holder at the address or facsimile
number appearing on the Warrant Register or such other address or facsimile
number as the Holder may provide to the Company in accordance with this Section
11.




12.       Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon thirty (30) days' notice to the Holder, the Company may appoint a
new warrant agent.  Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.




13.       Miscellaneous.




(a)        This Warrant shall be binding on and inure to the benefit of the
parties hereto.  This Warrant may be amended only in writing signed by the
Company and the Holder.




(b)        Subject to Section 13(a), above, nothing in this Warrant shall be
construed to give to any person or corporation other than the Company and the
Holder any legal or equitable right, remedy or cause under this Warrant.  This
Warrant shall inure to the sole and exclusive benefit of the Company and the
Holder.




(c)        This Warrant shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts without regard to
the principles of conflicts of law thereof.  The Company and the Holder hereby
irrevocably submit to the exclusive jurisdiction of the state and federal courts
sitting in the City of Boston, County of Suffolk, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or that such suit, action or
proceeding is improper.  Each of the Company and the Holder hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by receiving a copy thereof sent to the Company
at the address in effect for notices to it under this instrument and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.



9







--------------------------------------------------------------------------------






(d)        The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.




(e)        In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.







                                                                             VIRTRA
SYSTEMS, INC.

                                                 




By:                                                                         

L. Kelly Jones, Chief Executive Officer/Director


























































































10







--------------------------------------------------------------------------------






                                                                              




FORM OF ELECTION TO PURCHASE




(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)




To: Virtra System, Inc.




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase  _____________ shares of
Common Stock ("Common Stock"), $.001 par value per share, of Virtra Systems,
Inc. and, if such Holder is not utilizing the cashless exercise provisions set
forth in this Warrant, encloses herewith $________ in cash, certified or
official bank check or checks, which sum represents the aggregate Exercise Price
(as defined in the Warrant) for the number of shares of Common Stock to which
this Form of Election to Purchase relates, together with any applicable taxes
payable by the undersigned pursuant to the Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of







                                                            PLEASE INSERT SOCIAL
SECURITY OR

                                                            TAX IDENTIFICATION
NUMBER




                                                                        




                                                                                                                                                            

                                                     (Please print name and
address)







If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:




                                                                                                                                                            

                                                     (Please print name and
address)




                                                                                                                                                            




                                                                                                                                                            




Dated: _____________, _____                                   Name of Holder:







(Print)                                                              




(By:)                                                                

(Name:)

(Title:)



11







--------------------------------------------------------------------------------



(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)






12





